UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4134



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NICOLAS VALENCIA DUARTE, a/k/a Juan Ramirez
Portillo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (1:05-cr-00201-WLO)


Submitted:   August 30, 2006            Decided:   September 21, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Randall Stuart Galyon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Nicholas   Valencia   Duarte    appeals    his   conviction   and

sentence following a guilty plea to conspiracy to distribute 50

grams or more of methamphetamine, a quantity of a mixture and

substance containing a detectable amount of cocaine hydrochloride,

and   50    kilograms   of   marijuana,     in   violation    of    21   U.S.C.

§§ 841(a)(1), (b)(1)(B) and 846 (2000).                Duarte’s attorney on

appeal has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious issues for

appeal, but raising as a potential issue whether the district court

abused its discretion when it denied trial counsel’s motion to

withdraw.      Duarte was advised of his right to file a pro se

supplemental brief, but has not done so.            Finding no reversible

error, we affirm.

            Whether a motion for substitution of counsel should be

granted is within a trial court’s discretion.              United States v.

Corporan-Cuevas, 35 F.3d 953, 956 (4th Cir. 1994).                 An indigent

defendant has no right to a particular attorney and can demand new

counsel only for good cause.       See United States v. Gallop, 838 F.2d

105, 108 (4th Cir. 1988).       Further, a defendant does not have an

absolute right to substitution of counsel.                United States v.

Mullen, 32 F.3d 891, 895 (4th Cir. 1994).           In evaluating whether

the trial court abused its discretion in denying counsel’s motion

to withdraw, this court must consider: (1) the timeliness of the


                                    - 2 -
motion; (2) the adequacy of the court’s inquiry; and (3) whether

the attorney/client conflict was so great that it had resulted in

total    lack    of    communication      preventing        an    adequate       defense.

Gallop, 838 F.2d at 108.

       In this case, Duarte filed his motion only two weeks before

sentencing,      and    after      pleading       guilty.      The     district     court

conducted an adequate inquiry into Duarte’s reasons for requesting

his counsel withdraw. Duarte’s sole reason for wanting new counsel

was that his counsel had advised him that the letter from a witness

indicating that Duarte had nothing to do with the drugs was not

going to help him.           However, this is not sufficient to warrant

Duarte being appointed or retaining new counsel.                               See United

States v. Johnson, 114 F.3d 435, 443-44 (4th Cir. 1997) (holding

that    disagreement        with   counsel        concerning     trial    strategy    and

tactics    does       not    constitute       a    breakdown      in     communications

sufficient to warrant new counsel). Duarte had no other complaints

about his counsel and, in fact, stated that if he were to proceed

to trial he would have counsel represent him.                      Counsel indicated

that she was willing and capable to continue representing Duarte.

We find no evidence in the record that the conflict between Duarte

and counsel resulted in a total lack of communication preventing

Duarte    from    receiving        adequate       representation.         We    therefore

conclude the district court did not abuse its discretion in denying

counsel’s motion to withdraw.


                                        - 3 -
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Duarte’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 4 -